Citation Nr: 0920816	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-03 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for thoracic 
strain with degenerative arthritis of the thoracic and lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The issue before the Board today 
was remanded in August 2006 for further evidentiary and 
procedural development.  As discussed below, the Board finds 
that there was substantial compliance with its remand; thus, 
it may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veteran had previously requested a Travel Board hearing; 
however, he failed to attend his hearing scheduled in May 
2006.  In April 2006, he sent a letter withdrawing his 
request for any hearing.  His request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  A February 1981 decision denied entitlement to service 
connection for thoracic strain with degenerative arthritis 
thoracic and lumbar spine; the Veteran was notified of his 
appellate rights, but did not timely file a notice of 
disagreement.

2.  Evidence received since the February 1981 rating decision 
is cumulative of the evidence of record at the time of the 
February 1981 denial and does not relate to an unestablished 
fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 1981 rating decision which denied service 
connection for thoracic strain with degenerative arthritis 
thoracic and lumbar spine is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the February 1981 rating decision 
in connection with the claim of service connection for 
thoracic strain with degenerative arthritis thoracic and 
lumbar spine is not new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A July 2008 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

After careful review of the claims folder, the Board finds 
that a July 2008 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to establish entitlement to his 
underlying claim for service connection for thoracic strain 
with degenerative arthritis of the thoracic and lumbar spine.  
It also requested that he provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The July 2008 letter informed 
the Veteran of the evidence and information necessary to 
establish a disability rating and an effective date should 
service connection be awarded for a disability.  See Dingess, 
19 Vet. App. at 484.  Finally, in accordance with the Court's 
holding in Kent, the July 2008 VCAA letter provided 
appropriate notice regarding what constituted new and 
material evidence, and specifically informed him what 
evidence and information was necessary to reopen his 
previously disallowed claim.  

The July 2008 letter was sent to the Veteran after the July 
2003 rating decision.  However, to the extent that the notice 
was not given prior to the initial adjudication of the claim 
in accordance with Pelegrini, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the July 2008 notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an April 2009 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini, 18 Vet. App. at 120; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his claim and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  In this 
regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records, including records from the 
Social Security Administration.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding this claim.  No VA 
examination was provided in regards to the Veteran's claim; 
however, the Board notes that VA is under no duty to provide 
a VA examination when a veteran is requesting that a 
previously disallowed claim be reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, a veteran may request 
that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id.  38 C.F.R. § 3.156(a) 
(2008) defines "new and material evidence" as evidence not 
previously submitted which relates to an unestablished fact 
necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.

At the time of the prior final denial in this matter, as 
issued in a February 1981 RO rating decision, the evidence 
under consideration consisted of various lay statements by 
the Veteran, his service treatment records, Normandy 
Osteopathic Hospital records from June 1980, and VA 
outpatient records from August 1976 to May 1978.  The RO 
indicated in its February 1981 denial that it was denying the 
Veteran's claim for service connection for a back disorder 
because the competent evidence of record failed to 
demonstrate that his diagnosed thoracic strain with 
degenerative arthritis of the thoracic and lumbar spine was 
incurred during service or within one year of service.  The 
RO acknowledged that the Veteran's service treatment records 
showed that he injured his back during service while carrying 
a 50 caliber machine gun.  However, the competent evidence of 
record did not indicate that such injury resulted in a 
chronic back disorder.  Rather, the first post-service 
evidence of a chronic back disorder, including degenerative 
arthritis, were June 1980 records from the Normandy 
Osteopathic Hospital showing that the Veteran complained of a 
three to four week history of severe thoracic back pain.  The 
diagnosis provided was chronic thoracic strain with mild to 
moderate degenerative arthritic changes of the thoracic and 
lumbar spine.  Although the Veteran asserted that he had 
previously injured his spine while working at a VA medical 
facility in the 1970s and sought treatment at the same VA 
facility, the VA treatment records obtained by the RO failed 
to show any complaints or treatment for back problems prior 
to June 1980.  

The Veteran was notified of the February 1981 rating decision 
and did not timely appeal the RO's decision; thus, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  In February 2003, the Veteran submitted a request to 
reopen his previously disallowed claim.  Evidence received 
since the February 1981 denial consists of more lay 
statements by the Veteran, records from the Social Security 
Administration (including VA treatment records), VA treatment 
records for the periods from 1974 to 1986 and from May 2001 
to December 2003, a September 2000 MRI of the lumbar spine, a 
June 2001 MRI of the lumbar spine, and treatment reports from 
Gateway Regional Medical Center and Illinois SW Orthopedics, 
Ltd. (Dr. Anderson).  By RO rating decision dated in July 
2003, the RO denied the Veteran's request to reopen his 
previously disallowed claim.  The Veteran timely appealed 
this decision and the issue is now before the Board for 
appellate review.  

Following a review of the expanded record, the Board finds 
that the evidence submitted since the February 1981 RO rating 
decision, while new, is not material.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Rather, these newly received 
additions to the record are duplicative of the record prior 
to the February 1981 rating decision and do not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for thoracic strain with 
degenerative arthritis thoracic and lumbar spine.  
Additionally, they do not raise a reasonable possibility of 
substantiating his claim.  

The newly submitted medical evidence reflects that the 
Veteran continues to have thoracic strain with degenerative 
arthritis thoracic and lumbar spine, which was previously 
diagnosed in June 1980 and reflected in the February 1981 
rating decision.  And despite obtaining all outstanding VA 
treatment records since the Veteran's separation from 
service, the contemporaneous record does not show continued 
complaints of back problems since service.  The Board 
acknowledges the Veteran's continued assertions that he has 
had persistent problems since his accident during service; 
however, such lay evidence is duplicative of the lay evidence 
previously of record.  The remaining evidence shows continued 
treatment for low back pain.  There is; however, no 
etiological opinion linking the Veteran's current back 
disorder to his military service.  Furthermore, the VA 
outpatient treatment records, the January 2002 medical report 
from Dr. Anderson, and the October 2004 VA examination all 
include evidence that the Veteran reported that his chronic 
low back pain began shortly after a workplace injury in 2000 
in which he was thrown from a forklift.

The Board acknowledges the Veteran's own lay assertions that 
his thoracic strain with degenerative arthritis of the 
thoracic and lumbar spine is related to his in-service back 
injury.  However, such statements are not competent evidence 
of a nexus.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, such evidence is duplicative of lay statements 
already of record at the time of the February 1981 denial.  
Absent any competent evidence indicating treatment for 
chronic complaints shortly after service or a possible 
association between his current back disorder and service, 
the Veteran has not submitted evidence that raises a 
reasonable possibility of substantiating his claim.  
Therefore, the Board must deny his request to reopen his 
claim of service connection for thoracic strain with 
degenerative arthritis of the thoracic and lumbar spine.  
38 C.F.R. § 3.156(a).  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for thoracic strain with degenerative 
arthritis thoracic and lumbar spine has not been received.  
The appeal is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


